Exhibit 10.53

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

Effective June 27, 2012, the Compensation and Stock Option Committee of the
Board of Directors of Worthington Industries, Inc. (the “Registrant”) approved
the base salaries for the named executive officers identified below, which base
salaries became effective June 27, 2012.

 

Name and Principal Position

   Base Salary  

John P. McConnell

  

Chairman of the Board and Chief Executive Officer of the Registrant

   $ 625,000   

George P. Stoe

  

Chief Operating Officer and President of the Registrant

   $ 400,000   

B. Andrew Rose

  

Vice President – Chief Financial Officer of the Registrant

   $ 450,000   

Mark A. Russell

  

President – The Worthington Steel Company until July 31, 2012; to become
President and Chief Operating Officer of the Registrant effective August 1, 2012

   $ 500,000   

Virgil L. Winland

  

Senior Vice President – Manufacturing

   $ 325,000   

George P. Stoe will serve as President and Chief Operating Officer of the
Registrant until July 31, 2012, when he will retire from those positions.
Effective August 1, 2012, he will become Director of International Business
Development of the Registrant and Non-Executive Chairman of Angus-Palm.